DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The drawing objections have been obviated in view of Applicant’s amendments filed 25 August 2022.
	The claim objections have been obviated in view of Applicant’s amendments filed 25 August 2022.
	New claims 15-17 have been added.
	Claims 1-17 are still pending. An action on the merits follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein said top face is additionally pierced to form hand grips at the edges” of claim 16 and “wherein a remaining portion of said top face is closed” of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 12, 13, and 15 are objected to because of the following informalities:
Claim 1, line 17, “between hand grips” should read --between said hand grips--
Claim 12, line 20, “between hand grips” should read --between said hand grips--
Claim 13, lines 2-3, “by hand grips” should read --by said hand grips--
Claim 15, line 5, “one hand grip of said plurality of hand grips being formed” should read --a respective hand grip of said plurality of hand grips is formed--
Claim 15, line 16, “between hand grips” should read --between said hand grips--
Claim 15, line 17, “open framework body” should read --said open framework body--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “between hand grips” in line 8. It is unclear which “hand grips” this limitation is referring to. It is unclear if these hand grips are the “hand grips of said plurality of hand grips formed at a facial intersection,” “the further hand grip not formed at an intersection,” or another hand grip.
Claim 16 recites the limitation “hand grips” in line 2. It is unclear which of the “hand grips” recited in claim 15 this limitation is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziparo (US 5,316,528).
Regarding claim 1, Ziparo teaches an exercise device (bench 12), comprising:
a top face (platform 13) (Fig. 1); and
an open framework body connected to said top face, said open framework body formed as a plurality of bar-shaped hand grips (legs 18, 20, 22, 24 and rods 26, 28, 30, 32 are capable of being gripped by a user as a hand grip) defining a plurality of planar faces (Each side of the bench 12 comprises a planar face. The bottom face is defined by the rods 26, 28, 30, 32. The feet protrude from the bottom face.), such that:
one hand grip of said plurality of hand grips being formed at each intersection between two contiguous faces of said plurality of faces (Fig. 1);
said plurality of faces include at least two faces, each of said at least two faces extending from a different side of said top face, and each of said at least two faces being substantially perpendicular to said top face (Fig. 1 shows at least two side faces);
said plurality of faces further includes a bottom face substantially parallel to said top face (Bottom face is defined by rods 26, 28, 30, 32);
each respective face of said at least two faces is defined by a different edge of said top face, and by hand grips of said plurality of hand grips formed at each intersection between the respective face and each contiguous neighboring face of said plurality of faces (Fig. 1); and
each face of said plurality of faces being open between hand grips (Fig. 1).

    PNG
    media_image1.png
    464
    471
    media_image1.png
    Greyscale


Regarding claim 2, Ziparo teaches the exercise device according to claim 1, wherein said exercise device is formed as a right rectangular prism and said at least two faces are four faces (Fig. 1 shows a rectangular prism with four faces along the sides.).

Regarding claim 5, Ziparo teaches the exercise device according to claim 1, wherein said top face is a closed top face without hand grips (Fig. 1 shows the platform 13 having no hand grips in as much as Applicant has defined and shown no hand grips.).

Regarding claim 11, Ziparo teaches a method of using an exercise device, comprising the steps of:
providing an exercise device according to claim 1;
using the exercise device to perform an exercise (Abstract: “Apparatus for use in performing both anaerobic and aerobic exercise routines.”).

Regarding claim 12, Ziparo teaches an exercise device (bench 12), comprising:
a rectangular, enclosed top face (platform 13) (Fig. 1);
an open framework body connected to said top face, said open framework body formed as a plurality of bar-shaped hand grips (legs 18, 20, 22, 24 and rods 26, 28, 30, 32 are capable of being gripped by a user as a hand grip) defining a plurality of planar faces (Each side of the bench 12 comprises a planar face. The bottom face is defined by the rods 26, 28, 39, 32. The feet protrude from the bottom face.), such that:
said plurality of faces include two side faces extending from opposite sides of said top face, each of said two side faces being substantially perpendicular to said top face (Fig. 1 shows at least two side faces);
said plurality of faces additionally includes two end faces extending from opposite sides of said top face, each of said two end faces being substantially perpendicular to said top face (Fig. 1 shows a total of four faces around the top platform 13 - two side faces and two end faces.);
each end face being disposed between said two side faces;
said plurality of faces further includes a bottom face substantially parallel to said top face (Bottom face is defined by rods 26, 28, 30, 32);
each end face of said two end faces is defined by an edge of said top face, and by hand grips of said plurality of hand grips formed at a facial intersection of said end face with each of said two side faces and said bottom face (Fig. 1); and
said two end faces being completely open between hand grips (Fig. 1 shows the end faces being completely open.).

Claims 1-2, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pengler (US 4,673,179).
Regarding claim 1, Pengler teaches an exercise device (device 50), comprising:
a top face (See annotated Fig. 5 below); and
an open framework body connected to said top face, said open framework body formed as a plurality of bar-shaped hand grips defining a plurality of planar faces, such that:
one hand grip of said plurality of hand grips being formed at each intersection between two contiguous faces of said plurality of faces (See annotated Fig. 5 below);
said plurality of faces include at least two faces, each of said at least two faces extending from a different side of said top face, and each of said at least two faces being substantially perpendicular to said top face (See annotated Fig. 5 below);
said plurality of faces further includes a bottom face substantially parallel to said top face (See annotated Fig. 5 below);
each respective face of said at least two faces is defined by a different edge of said top face, and by hand grips of said plurality of hand grips formed at each intersection between the respective face and each contiguous neighboring face of said plurality of faces (See annotated Fig. 5 below); and
each face of said plurality of faces being open between hand grips (openings 52, 54 are created on each of the plurality of faces between the hand grips on either side.) .

    PNG
    media_image2.png
    369
    417
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    493
    621
    media_image3.png
    Greyscale


Regarding claim 2, Pengler teaches the exercise device according to claim 1, wherein said exercise device is formed as a right rectangular prism and said at least two faces are four faces (Fig. 5 shows a right rectangular prism.).

Regarding claim 11, Pengler teaches a method of using an exercise device, comprising the steps of:
providing an exercise device according to claim 1;
using the exercise device to perform an exercise (Abstract: “A device is disclosed for performing gymnastic exercises or the like…”).

Regarding claim 15,  Pengler teaches an exercise device, comprising:
a top face (See annotated Fig. 5 with regards to claim 1 above); and
an open framework body connected to said top face, said open framework body formed as a plurality of hand grips defining a plurality of faces, such that:
one hand grip of said plurality of hand grips being formed at each intersection between two contiguous faces of said plurality of faces (See annotated Fig. 5 with regards to claim 1 above);
said plurality of faces include at least two faces, each of said at least two faces extending from a different side of said top face, and each of said at least two faces being substantially perpendicular to said top face (See annotated Fig. 5 with regards to claim 1 above);
said plurality of faces further includes a bottom face substantially parallel to said top face (See annotated Fig. 5 with regards to claim 1 above);
each respective face of said at least two faces is defined by a different edge of said top face, and by hand grips of said plurality of hand grips formed at each intersection between the respective face and each contiguous neighboring face of said plurality of faces (See annotated Fig. 5 with regards to claim 1 above);
each face of said plurality of faces being open between hand grips (openings 52, 54 are created on each of the plurality of faces between the hand grips on either side.); and
said top face and open framework body being manufactured as a single piece through at least one of casting or molding (Col. 3, lines 42-44: “a cubic body comprised of a molded or otherwise formed one piece solid body…”).

Regarding claim 16, Pengler teaches the exercise device according to claim 15. Pengler does teach openings created on the top face to form hand grips at the edges of the top face. Pengler does not explicitly teach wherein said top face is additionally pierced to form hand grips at the edges of said top face. However, product-by-process claims are limited by and defined by the process and the determination of patentability is based on the product itself, thus “pierced” is given no patentable weight (see MPEP 2113). There is no recitation within the disclosure of a structural difference between pierced openings and the openings as presented by Pengler. Therefore, Pengler teaches the limitations of claim 16.

Regarding claim 17, Pengler teaches the exercise device according to claim 16, wherein a remaining portion of said top face is closed (See Figs. 1, 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ziparo (US 5,316,528) as applied to claim 1 above, and further in view of Belnap (US 3,483,574).
Regarding claim 3, Ziparo teaches the exercise device according to claim 2, wherein said four faces include two end faces and two side faces, each side face having a greater length than each end face (See Fig. 1).
Ziparo does not teach wherein each side face includes a further hand grip not formed at an intersection with a contiguous face.
However, in a similar field of endeavor, Belnap teaches a rectangular athletic table capable of being used for exercise having a top and four faces, wherein each side face includes a further hand grip (longitudinal rod 38 is capable of being gripped by a user as a hand grip) not formed at an intersection with a contiguous face (Fig. 1. The longitudinal rod 38 is not formed between two faces.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise bench of Ziparo with the longitudinal rods of Belnap with the predicted result of providing the bench of Ziparo with a stronger base for a sturdier device (see MPEP 2141(III)). One of ordinary skill in the art would have been motivated to make this modification in order to “define a compartment for storage of balls and other athletic equipment” under the top platform, as suggested by Belnap (Col. 2, lines 55-57).

Regarding claim 4, the combination of Ziparo and Belnap as discussed with regards to claim 3 above teaches the exercise device according to claim 3, wherein said further hand grip is a central hand grip centered in said side face, and said side face is open between said central hand grip and each hand grip formed at the intersection with another face of said four faces (Belnap: Fig. 1. The side faces are open between the hand grips.).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ziparo (US 5,316,528) as applied to claim 12 above, and further in view of Belnap (US 3,483,574).
Regarding claim 13, Ziparo teaches the exercise device according to claim 12, wherein:
each of said two side faces are defined by an edge of said top face and by hand grips of said plurality of hand grips formed at a facial intersection of said side face and each of said two end faces and said bottom face (Fig. 1); and said two side faces are completely open between hand grips (Fig. 1).
Ziparo does not teach each of said two side faces includes a further hand grip not formed at an intersection with a contiguous face to said side face.
However, in a similar field of endeavor, Belnap teaches a rectangular athletic table capable of being used for exercise having a top and four faces, wherein each side face includes a further hand grip (longitudinal rod 38 is capable of being gripped by a user as a hand grip) not formed at an intersection with a contiguous face to said side face (Fig. 1. The longitudinal rod 38 is not formed between two faces.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise bench of Ziparo with the longitudinal rods of Belnap with the predicted result of providing the bench of Ziparo with a stronger base for a sturdier device (see MPEP 2141(III)). One of ordinary skill in the art would have been motivated to make this modification in order to “define a compartment for storage of balls and other athletic equipment” under the top platform, as suggested by Belnap (Col. 2, lines 55-57).

Regarding claim 14, Ziparo in view of Belnap teaches the exercise device according to claim 13, wherein said open framework body has an open interior (Ziparo: Fig. 1).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pengler (US 4,673,179) as applied to claim 1 above, and further in view of Potts et al. (US 2014/0024505, hereinafter Potts).
Regarding claim 6, Pengler teaches the exercise device according to claim 1, wherein the open framework body and top face are formed from cast [metal] (Col. 4, lines 25-27: “preferably comprises a high density material, such as a metal, which can be cast or otherwise suitably formed to provide the indicated shape.”).
Pengler does not explicitly teach wherein the metal is cast iron.
However, in a similar field of endeavor, Potts teaches a rectangular exercise weight that can be used for a plurality of exercises wherein the body and top face are formed from cast iron (Para. [0051]: “The plate 102 may be made from any suitable material that is used conventionally for exercise weights, such as steel or cast iron, and may be coated with rubber or another suitable material to inhibit rust and improve grip.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pengler to specify the metal be cast iron as in Potts because specifying the metal be cast iron is a simple substitution of the known material of cast iron for the generic material of metal to obtain predictable results (see MPEP 2141(III)). Potts teaches that such material is a “suitable material that is used conventionally for exercise weights” (Para. [0051]).

Regarding claim 7, the combination of Pengler and Potts as discussed with regards to claim 6 above teaches the exercise device according to claim 6, wherein the open framework body and top face are overmolded with rubber (Potts: Para. [0051]: “The plate 102 may be made from any suitable material that is used conventionally for exercise weights, such as steel or cast iron, and may be coated with rubber or another suitable material to inhibit rush and improve grip.”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pengler (US 4,673,179) as applied to claim 1 above, and further in view of Landfair (US 2007/0238578).
Regarding claim 8, Pengler teaches the exercise device of claim 1.
Pengler does not explicitly teach a system of exercise devices, comprising: a plurality of exercise devices according to claim 1; each exercise device of said plurality of exercise devices being a different weight from the other exercise devices of said plurality of exercise devices.
However, in a similar field of endeavor, Landfair teaches a system of weighted exercise devices having a plurality of hand grips, comprising: a plurality of exercise devices…; each exercise device of said plurality of exercise devices being a different weight from the other exercise devices of said plurality of exercise devices (Para. [0025]: “the present invention envisions exercises devices 13 having similar shape, but having a variety of weights and sizes thereby enhancing the usability among diverse users.” Landfair teaches having a variety of exercise devices having a variety of weights.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Pengler by providing a second exercise device having a different weight as taught by Landfair. One of ordinary skill in the art would have been motivated to make this modification in order to “enhanc[e] the usability among diverse users,” as suggested by Landfair (Para. [0025]). The combination of Pengler and Landfair teaches a system of exercise devices comprising a plurality of exercise devices according to claim 1.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pengler (US 4,673,179) in view of Landfair (US 2007/0238578) as applied to claim 8 above, and further in view of Potts et al. (US 2014/0024505, hereinafter Potts).
Regarding claim 9, Pengler in view of Landfair teaches the system of claim 8, wherein each exercise device of said plurality of exercise devices includes a top face and open framework body formed from cast [metal] (Col. 4, lines 25-27: “preferably comprises a high density material, such as a metal, which can be cast or otherwise suitably formed to provide the indicated shape.”).
Pengler does not explicitly teach wherein the metal is cast iron.
However, in a similar field of endeavor, Potts teaches a rectangular exercise weight that can be used for a plurality of exercises wherein the body and top face are formed from cast iron (Para. [0051]: “The plate 102 may be made from any suitable material that is used conventionally for exercise weights, such as steel or cast iron, and may be coated with rubber or another suitable material to inhibit rust and improve grip.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pengler to specify the metal be cast iron as in Potts because specifying the metal be cast iron is a simple substitution of the known material of cast iron for the generic material of metal to obtain predictable results (see MPEP 2141(III)). Potts teaches that such material is a “suitable material that is used conventionally for exercise weights” (Para. [0051]).

Regarding claim 10, the combination of Pengler in view of Landfair and Potts teaches the system of claim 9, wherein said cast iron is overmolded with rubber (Potts: Para. [0051]: “The plate 102 may be made from any suitable material that is used conventionally for exercise weights, such as steel or cast iron, and may be coated with rubber or another suitable material to inhibit rush and improve grip.”).

Response to Arguments
Applicant’s arguments with respect to Gvoich (US 10,188,892) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 25 August 2022 with regards to Belnap (US 3,483,574) have been fully considered but they are not persuasive. Applicant argues that Belnap does not disclose an “exercise device.” The Office respectfully disagrees. The athletic table of Belnap is capable of being used for exercise, such as for stretching or weight sled type exercises, and is thus considered an exercise device. Applicant further argues that the braces, posts, and side members do not define planar sides. The Office respectfully disagrees. The sides faces of Belnap are defined by the posts 16, horizontal members 18, braces 35, and the subsequent line created on the underside of the frame and web 102, 105. These faces are planar. However, Belnap does not teach wherein “each respective face of said at least two faces is defined by an edge of said top face,” as the edges of the top face overhang. Thus, Belnap is no longer relied upon to teach this limitation.
Applicant further argues that Potts does not teach “an open framework body connected to a top face.” The Office agrees. However, Potts is not relied upon for this limitation.
Applicant further argues that Belnap and Potts do not teach the top face and open framework body “being manufactured as a single piece.” However, Belnap and Potts are not relied upon for this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784